
	

114 SRES 77 IS: Designating Friday, February 13, 2015, as “$2.13 Day”.
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 77
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2015
			Mr. Brown (for himself, Mr. Blumenthal, Ms. Baldwin, Ms. Warren, Mr. Durbin, Mr. Whitehouse, Mrs. Boxer, and Mrs. Gillibrand) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating Friday, February 13, 2015, as $2.13 Day.
	
	
 Whereas $2.13 per hour is the Federal minimum wage that an employer is required to pay a tipped employee (as defined in section 3(t) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(t))) as a cash wage under section 3(m) of such Act (29 U.S.C. 203(m)) (referred to in this preamble as the Federal minimum wage for a tipped employee);
 Whereas when the Federal minimum wage for a tipped employee was established in 1966, such wage was linked to the Federal minimum wage for a covered nonexempt employee under section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1));
 Whereas while the Federal minimum wage for a covered nonexempt employee increased in 2009, the Federal minimum wage for a tipped employee has not changed in more than 20 years;
 Whereas in the 1980s, the Federal minimum wage for a tipped employee reached 60 percent of the Federal minimum wage for a covered nonexempt employee, and in 2015, the Federal minimum wage for a tipped employee is only 29 percent of the $7.25 per hour Federal minimum wage for a covered nonexempt employee;
 Whereas tipped employees work in many occupations, including working as restaurant servers, airport attendants, hotel workers, valets, and salon workers;
 Whereas $2.13 per hour is such a low wage that tipped employees are dependent on the discretional contributions of consumers for the majority of their income;
 Whereas 7 States have 1 minimum wage for both tipped employees and covered nonexempt employees, and the restaurant industry has continued to thrive in such States;
 Whereas in States with a minimum wage for a tipped employee that is higher than $2.13 per hour, the poverty rate for tipped employees is lower than the poverty rate for tipped employees in States without such a higher minimum wage for tipped employees;
 Whereas restaurant servers have a poverty rate that is 3 times higher than the poverty rate of the general workforce and are nearly 2 times more likely to depend on the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) than the general workforce;
 Whereas States with a minimum wage for a tipped employee of $2.13 per hour have a poverty rate for employees of color that is more than 10 percent higher than such poverty rate in States that require the same minimum wage for tipped employees as other covered nonexempt employees;
 Whereas women account for 67 percent of all tipped employees and approximately 70 percent of food servers and bartenders;
 Whereas 25 percent of all tipped employees are parents who work hard to support their families; Whereas the Bureau of Labor Statistics projected that from 2008 to 2018, the food preparation and serving sector, as defined by the Bureau, would add more than 1,000,000 jobs;
 Whereas such food preparation and serving sector has a mean wage of $24,860, nearly $25,000 less than the mean wage for all occupations in the United States; and
 Whereas raising the Federal minimum wage for a tipped employee would provide hardworking people in the United States with more just wages, lift families in the United States out of poverty, and provide economic security to tipped employees in the United States: Now, therefore, be it
		
	
 That— (1)the Senate designates Friday, February 13, 2015, as $2.13 Day; and
 (2)it is the sense of the Senate that the cash wage that an employer is required to pay a tipped employee (as defined in section 3(t) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(t))) under section 3(m) of such Act (29 U.S.C. 203(m)) should be increased to 70 percent of the Federal minimum wage for a covered nonexempt employee under section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)).
			
